                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

DESIRE CHEDJIEU                                                                 PLAINTIFF

V.                                      4:19CV00575 JM

ARKANSAS NATURAL
RESOURCES COMMISSION                                                            DEFENDANT


                                               ORDER

        Plaintiff was an engineer for Defendant Arkansas Natural Resources Commission

(“ANRC”) from May 2015 until he was terminated on June 18, 2018. Plaintiff claims that he was

terminated based on his race, national origin, age, disability, and in retaliation for filing a charge

with the EEOC for hostile work environment and discrimination. Pending is the Defendant’s

Motion to Dismiss. Plaintiff, acting pro se, objects to the motion. In the alternative, Plaintiff asks

the Court to dismiss his complaint without prejudice.

        I.      Standard of Review

        “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations, a plaintiff's obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

requires more than labels and conclusions, and a formulaic recitation of the elements of a cause

of action will not do.” Bell Atlantic Corp. v. Twombly, 127 S.Ct. 1955, 1964-65, 167 L.Ed.2d

929 (2007) (citing Swierkiewicz v. Sorema N. A., 534 U.S. 506, 508, n. 1, 122 S.Ct. 992, 152

L.Ed.2d 1 (2002); Neitzke v. Williams, 490 U.S. 319, 327, 109 S.Ct. 1827, 104 L.Ed.2d 338

(1989) (“Rule 12(b)(6) does not countenance ... dismissals based on a judge's disbelief of a

complaint's factual allegations”); Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40




                                                   1
L.Ed.2d 90 (1974) (a well-pleaded complaint may proceed even if it appears “that a recovery is

very remote and unlikely”)).

        Although “[g]reat precision is not required of the pleadings,” the complaint should state

how, when, and where the cause of action occurred. Gregory v. Dillard’s Inc., 494 F.3d 694, 710

(8th Cir. 2007). “So, when the allegations in a complaint, however true, could not raise a claim of

entitlement to relief, this basic deficiency should . . . be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Bell Atlantic, 127 S.Ct. at 1966

(internal citations omitted). “[A] plaintiff must assert facts that affirmatively and plausibly

suggest that the pleader has the right he claims ..., rather than facts that are merely consistent

with such a right. While a plaintiff need not set forth detailed factual allegations or specific facts

that describe the evidence to be presented, the complaint must include sufficient factual

allegations to provide the grounds on which the claim rests.” Blomker v. Jewell, 831 F.3d 1051,

1056 (8th Cir. 2016) (quoting Gregory v. Dillard's, Inc., 565 F.3d 464, 473 (8th Cir. 2009)).

       I.      Analysis

       A. Exhaustion

       In the motion to dismiss, Defendant argues that Plaintiff’s complaint should be dismissed

because he has failed to exhaust his administrative remedies by obtaining a right to sue letter

from the United States Attorney General. In addition to receiving a right to sue letter from the

EEOC, an employee who works for a governmental agency is required to obtain a right to sue

letter from the United States Attorney General. However, it is now settled law that this

requirement, while statutory, is not jurisdictional and is subject to equitable waiver or tolling.

English v. Ware Cty. Dep't of Family & Children Servs., Div. of the Georgia Dep't of Human

Res., 546 F. Supp. 689, 692 (S.D. Ga. 1982). Under the facts of this case, the Court finds that the



                                                  2
requirement should be waived, and Plaintiff allowed to proceed. See Woods v. State of Mo. Dep't

of Mental Health, Kansas City Reg'l Diagnostic Ctr., 581 F. Supp. 437, 443 (W.D. Mo. 1984).

        B. Race and National Origin

        Plaintiff, who is proceeding pro se, filed a form complaint. On the form, Plaintiff states

that he is attaching addenda, along with his EEOC filings, as statements of fact supporting the

claims in his complaint. Plaintiff attached 45 pages of documentation, including letters, emails,

doctor’s notes, employment evaluations, and his own written narrative to his complaint. In his

narrative, Plaintiff states:

        Initially, my manager/supervisor was Trevor Timberlake. We worked very well together
        as evidenced by the performance evaluation. I was given- above standard with high
        scores. See addendum 3. Mr. Timberlake re-located, and Mr. Bill Ruck took over as
        Supervisor in November 2017. From the very beginning, unfortunately, I noticed an
        indifference towards me, I perceived because of my race, Black and national origin,
        Cameroon and age. . . .

(ECF No. 2 at p. 7). Plaintiff alleges that on December 21, 2017 Ruck interrupted him “in a rude,

hurried manner, pointing his finger at me saying: ‘You are not a manager here, you have to learn

how to speak English.’” (ECF No. 2 at p. 8). There are no other references to race or national

origin included in the complaint.

        While Plaintiff alleges that Ruck made a discriminatory comment regarding his national

origin, this comment is not evidence of direct discrimination and is not enough to withstand a

motion to dismiss. “Direct evidence is evidence that establishes ‘a specific link between the

[alleged] discriminatory animus and the challenged decision, sufficient to support a finding by a

reasonable fact finder that an illegitimate criterion actually motivated the employer's decision.’”

Tarasenko v. Univ. of Arkansas, 63 F. Supp. 3d 910, 919–20 (E.D. Ark. 2014) (quoting Twymon

v. Wells Fargo & Co., 462 F.3d 925, 933 (8th Cir. 2006)). “[S]tray remarks in the workplace,”

“statements by nondecisionmakers,” or “statements by decisionmakers unrelated to the

                                                 3
decisional process itself” are not direct evidence of discrimination. Id. (quoting Browning v.

President Riverboat Casino–Missouri, Inc., 139 F.3d 631, 635 (8th Cir. 1998)).

         After review of the material attached to the complaint, the Court finds that Plaintiff’s race

and national origin claims are conclusory. His allegations fall short of the pleading standards of

the Federal Rules of Civil Procedure as interpreted by Twombly.

         C. Age

         Plaintiff fails to state any grounds for his age discrimination claim except that he is 47

years old. This conclusory allegation is insufficient to state a claim under Rule 12(b)(6). See

Tarasenko v. Univ. of Arkansas, 63 F. Supp. 3d 910, 919 (E.D. Ark. 2014).

         D. Disability

         In 2017, Plaintiff was injured in a fall that resulted in severe damage to his spinal cord.

As a result, Plaintiff has residual spastic tetraplegia.1 (ECF No. 2 at p. 22). He must use a rolling

walker or wheelchair at work for mobility. In his complaint, Plaintiff states, “I believe the major

reason I was discharged was because I also am handicapped.” Id. at p. 7. Plaintiff references his

May 2017 Employee Performance Evaluation where he received the highest ratings possible

from his supervisor Trevor Timberlake. Id. at p. 12-13. In his next Performance Evaluation,

written by supervisor William Ruck in 2018, Plaintiff received an overall rating of

“unacceptable.” Id. at p. 14-17. Plaintiff contends that his job performance did not decline, and

he was never counseled for sub-par performance. He states, “Even with my spinal cord injury, I

was working diligently with the ANRC and under the Family Medical Leave Act. (FMLA), see

addendum 5.” Id. Plaintiff recounted only one conversation with Mr. Ruck where he made a

reference to Plaintiff’s disability:


1
 Spastic tetraplegia, or spastic quadriplegia, is defined as a spastic paralysis of the legs. The Merriam-Webster.com
Medical Dictionary, http://www.merriam-webster.com/medical/spastic%20paraplegia. Accessed 12/12/2019.

                                                          4
        We were in discussion about ways to fix the problem on the Leakwood Dam #2. He
        stated my suggestion should be based on calculations and site visit data in order to do the
        job. I then suggested we ask the owner for construction site data documents as well as
        sending one of our representatives [for a] construction site investigation. Once this
        information is gathered, then I could complete the project. His response was, “You can
        roll your wheelchair there to see it; you can also ask one of your friends to push you
        there.”

Id. at 27.

        To state a claim under the Americans with Disabilities Act, “the plaintiff must

demonstrate that he has a disability as defined in the ADA; that he is qualified to perform the

essential functions of the job at issue, either with or without reasonable accommodation; and that

“because of” his disability, he suffered an adverse employment action.” Burroughs v. City of

Springfield, 163 F.3d 505, 507 (8th Cir. 1998). Plaintiff has stated that he has a disability and

that he was qualified to perform his job. However, after carefully reviewing Plaintiff’s complaint

and the addenda, the Court is unable to find sufficient factual allegations to support causation.

Plaintiff’s complaint fails to state a claim upon which relief can be granted for discrimination

based on his disability.

        E. Retaliation

        Plaintiff alleges that he was terminated on June 18, 2018 in retaliation for filing a charge

of discrimination with the EEOC in February. To state a prima facie case of retaliation, Plaintiff

must allege: (1) he engaged in a statutorily protected activity; (2) he suffered a materially

adverse action by his employer; and (3) a causal connection existed between the protected

activity and the adverse action. Wilkie v. Dept. of Health and Human Services, Inc., 638 F.3d

944, 955 (8th Cir. 2011). For a Title VII claim, “[r]etaliation must be the ‘but for’ cause of the

adverse employment action.” Blomker v. Jewell, 831 F.3d 1051, 1059 (8th Cir. 2016).




                                                  5
       According to Plaintiff’s narrative, ANRC Division Chief Edward Swaim and Plaintiff’s

supervisor Bill Ruck met with him to discuss his 2018 Performance Evaluation on Friday, June

15th. Mr. Swaim informed Plaintiff that he had received a rating of unacceptable on his yearly

performance evaluation. Mr. Swaim stated that he wanted Plaintiff to understand his

responsibilities in light of the evaluation, so he brought Plaintiff a copy of the work plan and a

memorandum for Plaintiff to sign acknowledging he had received the plan. Plaintiff refused to

sign the memorandum. He states,

       I won't sign it because I am not in agreement with the content. [Swaim] said you still can
       sign because there is a clause saying you are not in agreement. I said again, no sir, I don't
       understand all that has been written and I need some advise [sic]. Will you again please
       provide an explanation? He said do you have a ride home today? I said no, he said
       arrange a ride to go home today. If you do not sign it, you will go home. I give you
       exactly one minute to sign it. I kept my calm in this explosively tense meeting room. Mr.
       Swaim was looking at his watch counting down the time. After a minute went by, he then
       said: Now go home, you do not have to stay in office today, go home and report to work
       on Monday.

(ECF No. 2 at p. 34).

       When Plaintiff returned to work on Monday, Mr. Swaim came to his office and again

asked him to sign the memorandum.

       [Swaim] took a seat and began talking and said to me I hope you used the past few days
       to reflect on the memorandum and that you are going to sign it today. I hope you
       understand that this is the plan to improve your unacceptable job performance evaluation.
       After he said that there was a sudden silence in the room for a few minutes. I then told
       him that I am still in disagreement with the outcome of my Job Performance Evaluation
       (PE), without any discussion or sit down meeting. . . . I continued, I hope you understand
       this. He responded angrily saying, "it is what it is and it will not be changed. You are
       going to loose [sic] your job if you don't sign the memorandum. I then paused and told
       him that the memorandum mentioned also many other things that I am in disagreement
       with it as well and for these reasons, I needed more time to seek advice. He responded
       "no, you have to sign it now. It is 9:00 am and I will be returning to have you sign the
       document. He then stated Sir, I am setting here, as your supervisor that gave you the job
       interview for this job, and as a lawyer, begging you to sign it, knowing, that it will be
       difficult for you to find a job as engineer without a license if you lose this job. I am afraid
       if someone asks you not to sign it how it is going to be with you.



                                                  6
Id. at 43. Plaintiff then informed Mr. Swaim that he was not feeling well because of the stress

and he needed to stretch his body to relieve the stiffness. Plaintiff asked for another day to

consider signing the memorandum. Swaim refused to give Plaintiff an additional day but told

him he would come back to Plaintiff’s office in a few hours. On the way out, Mr. Swaim asked

Plaintiff if he had seen his evaluation and informed him that he could see it in the system.

        When Plaintiff returned from stretching, Mr. Swaim was waiting in Plaintiff’s office.

Plaintiff informed him that he had not had time to review his evaluation. Swaim left the office

without comment. A few hours later, Swaim emailed Plaintiff to tell him that he and ANRC

Deputy Director Ryan Benefield would meet Plaintiff in his office at 3:30. Plaintiff describes the

meeting as follows:

        Once the door was about closed, Mr. Swain tossed a document on the table and said
        that is the copy of the memorandum we have been asking you to sign with the copy of
        your PE. You have been terminated. Please provide the right contact address and the
        right phone number to be contacted to pick up your stuff. You can take some of your
        personal belongings with you and the rest will be given to you later. Someone will
        contact you for that. Please do not return here before that time. Please return your ID/
        Building entry cards.

Id. at p. 44.

        Plaintiff has stated that he filed a charge with the EEOC, a protected activity, and that he

was fired from his job four months later. Aside from temporal proximity, there is no other

allegation in Plaintiff’s complaint that he was fired in retaliation for filing the charge. In fact,

Plaintiff acknowledges that he was fired because he refused to sign the memorandum.

“Generally, more than a temporal connection between the protected conduct and the adverse

employment action is required to present a genuine factual issue on retaliation.” Kiel v. Select

Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en banc), cert. denied, 528 U.S. 818,

(1999). “Standing alone, a four-month gap weakens the inference of retaliation that arises when a



                                                   7
retaliatory act occurs shortly after a complaint.” Dhyne v. Meiners Thriftway, Inc., 184 F.3d 983,

989 (8th Cir. 1999) (internal citations omitted.) The Court finds that even if all of the facts

alleged by the Plaintiff are true, he has failed to state a claim for retaliation.

        II.     Conclusion

        For these reasons, Defendant’s Motion to Dismiss (ECF No. 8) is GRANTED. Plaintiff’s

complaint is dismissed without prejudice. The Clerk is directed to close the case.

        IT IS SO ORDERED this 12th day of December, 2019.



                                                                 ____________________________
                                                                 James M. Moody Jr.
                                                                 United States District Judge




                                                    8
